Citation Nr: 0013170	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-17 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased original disability 
evaluation for post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased (compensable) original 
disability evaluation for hemorrhoids.



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from February 1958 to October 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Phoenix, 
Arizona, regional office (RO) of the Department of Veterans 
Affairs (VA).  

In addition to the issues listed on the title page of this 
decision, the October 1998 Statement of the Case included the 
issues of entitlement to an evaluation in excess of 10 
percent for tinnitus, and entitlement to a compensable 
evaluation for hearing loss.  However, the veteran did not 
include these issues as part of his November 1998 Substantive 
Appeal.  Therefore, these issues are not currently before the 
Board.  

A review of the record indicates that the veteran's November 
1998 VA Form 9, Appeal to the Board of Veterans' Appeals, 
contained a request for a hearing at a local VA office before 
a member of the Board.  It was unclear from the record 
whether or not a January 1999 personal hearing before a 
hearing officer satisfied this request.  However, in response 
to an April 2000 request for clarification from the Board, 
the veteran stated that he did not want a hearing.  The Board 
will proceed with its review of this claim.  


FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  

2.  The veteran's hemorrhoids are productive of no more than 
mild to moderate symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1999).

2.  The criteria for an increased (compensable) evaluation 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.114, Code 7336 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Basically, the veteran contends that the evaluations 
currently assigned to his service connected disabilities are 
inadequate to reflect their current severity.  He argues that 
his hemorrhoids are painful and itch.  In addition, he states 
that his PTSD causes him to act angry and aggressive with 
people, and makes it difficult to manage his business.  

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, this is not applicable in an appeal from a rating 
assigned by an initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson, supra.  

PTSD

The record shows that entitlement to service connection for 
PTSD was initially established in a July 1998 rating 
decision.  A 10 percent evaluation was assigned for this 
disability, effective from July 1997.  The evaluation was 
increased to 30 percent by a September 1999 rating decision, 
also effective from July 1997.  This evaluation currently 
remains in effect.  

PTSD is evaluated under the General Rating Formula for Mental 
Disorders.  Under this formula, a 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

The veteran was afforded a VA psychiatric examination in 
January 1998.  He complained that he was unable to sleep, and 
that he was overly aggressive in the morning.  He had not 
received any psychiatric treatment.  The veteran said that he 
could fall asleep, but that he would wake up.  When he heard 
noises at night, he would have to check to make sure that his 
home was secure.  He reported some bad dreams and nightmares 
of incidents in Korea and Vietnam.  The veteran estimated 
that this would occur three or four times each month.  He 
also had some intrusive thoughts.  The veteran said that he 
would react to small things in a big way.  He was a 
perfectionist, and would shout at people who made mistakes.  
The veteran also described fatigue and muscle tension.  He 
was divorced, but had a girlfriend.  His relationship with 
his daughter was satisfactory, but his relationship with his 
son was not.  He had some friends with whom he played cards.  
On examination, his memory was good.  His speech was rapid 
and emotional at times.  His thought process production was 
rapid and over abundant.  The continuity of his thought 
exhibited considerable rambling, but he could be goal 
directed and logical when structured by the examiner.  There 
were no suicidal or homicidal ideations, and no delusions, 
ideas of reference, or feelings of unreality.  His abstract 
ability was excellent, but his concentration was poor.  The 
veteran's mood appeared anxious, although his range of affect 
was broad.  He was alert and responsive.  The veteran's 
judgment was good, and his insight was fair.  The diagnosis 
included PTSD.  His scores on the Global Assessment of 
Functioning (GAF) were 70.  

A November 1998 statement from one of the veteran's employees 
states that the veteran has become increasingly difficult to 
work for over the past several years.  She stated that the 
veteran was suspicious and paranoid about everyone.  

The veteran's son submitted a letter describing his father's 
condition in November 1998.  He stated that he had begun to 
help manage his father's business because his father was 
having problems coping with the customers and employees.  He 
described dealing with the veteran as difficult, and 
indicated that he was always upset.  

The veteran was afforded a personal hearing before a hearing 
officer in January 1999.  He testified that he believed anger 
was the primary symptom of his PTSD.  He also noted that he 
was socializing less.  He had some feelings of paranoia and 
suspicion of others.  He said that he was currently self 
employed as the proprietor of a bar.  The veteran said that 
he did not have any suicidal or homicidal ideas.  He was 
using medication to control his symptoms.  See Transcript.  

At the February 1999 VA examination, the examiner noted that 
he had reviewed the claims folder, and that he had conducted 
the January 1998 examination.  The veteran's chief complaint 
was that he could not sleep.  He said that every little noise 
would get him up, and that he had combat related nightmares 
three or four times a week.  He had lost interest in many of 
the things he used to enjoy doing, he no longer saw his 
friends or went flying, and he had quit the social 
organizations to which he had belonged.  He had continuing 
and accelerated problems with anger and irritability.  There 
had been two incidents of physical alterations since the 
January 1998 VA examination.  He had an increased amount of 
intrusive thoughts at least four or five times each week, 
which would make him angry.  He had a positive assessment of 
his future.  The veteran complained of poor concentration.  
He was now in receipt of ongoing psychiatric care, as well as 
medication.  On examination, the veteran's memory was good, 
and he was oriented in all spheres.  His speech was rapid and 
emotional.  The thought process was rapid and abundant, and 
the continuity of thought contained considerable rambling.  
He was goal oriented and logical when structured by the 
examiner.  There was no suicidal or homicidal ideation, and 
no delusions, ideas of reference, or feelings of unreality.  
His abstract ability was good, but his concentration was 
poor.  The examiner evaluated the veteran's mood as anxious, 
and his range of affect as broad.  He was alert, responsive, 
and cooperative.  The veteran's judgment was good, and his 
insight was fair.  The impression was chronic PTSD, and the 
veteran's GAF score was 50.  

VA treatment records from February 1999 show that the veteran 
reported being bothered by repeated disturbing memories and 
thoughts, said he was distant and cut off from other people, 
and said that he was hyperalert.  

March 1999 VA treatment records indicate that the veteran 
reported nightmares and intrusive thoughts.  He had cut back 
on work, and was not enjoying people.  He had been forgetful, 
and either withdrawn, or aggressive and angry.  He slept five 
hours each night, and awakened three times.  There was no 
suicidal thinking.  The veteran was noted to be using various 
medications, with little benefit.  On examination, the 
veteran was neat, cooperative, and an adequate historian.  
There was some sadness and tangential thoughts.  There were 
no delusions or hallucinations.  The veteran was alert and 
oriented, and his judgment and insight were OK.  

The Board is unable to find that entitlement to an evaluation 
in excess of 30 percent is merited for PTSD.  The January 
1998 VA examination noted that the veteran had a good memory.  
He maintained relationships with his daughter and his 
girlfriend, and socialized with his friends.  There was some 
sleep impairment, and he had problems with his relationship 
with his employees.  He was not in receipt of any psychiatric 
treatment.  The most recent VA examination, which was 
conducted in February 1999, shows that the veteran's 
relationship with his friends and employees had deteriorated, 
and that he complained of poor concentration.  He continued 
to have sleep problems, which included combat related 
nightmares.  The veteran no longer participated in many of 
the activities he had formerly enjoyed.  The February 1999 
examiner found the veteran's score on the GAF to be 50.  (GAF 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  The 
DSM-IV indicates that a score of 41 to 50 represents serious 
symptoms, or serious impairment of social, occupational, or 
school functioning, such as having no friends or being unable 
to keep a job.  Ibid.)  However, most of the symptomatology 
required for a 50 percent evaluation has not been exhibited.  
The veteran does not have a flattened effect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, or 
difficulty in understanding commands.  He has complained of 
problems with concentration, but his memory was good on 
examination.  The veteran's judgment was good, and his 
thoughts were logical.  Therefore, as most of the symptoms 
required for a 50 percent evaluation have not been 
demonstrated, the Board finds that the veteran's 
symptomatology more nearly resembles that of the 30 percent 
evaluation currently in effect, and a higher evaluation is 
not warranted.  38 C.F.R. § 4.130, Code 9411.  The RO 
assigned the 30 percent evaluation effective from the date of 
the veteran's claim and symptoms required for a 50 percent 
evaluation have not been shown at any time for purposes of 
assigning staged ratings.

Hemorrhoids

Entitlement to service connection for hemorrhoids was 
established in a July 1998 rating decision.  A zero percent 
evaluation was assigned for this disability, effective from 
July 1997.  This evaluation remains in effect. 

External or internal hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures are evaluated as 20 
percent disabling.  Hemorrhoids that are large are 
thrombotic, irreducible, with excessive redundant tissue 
evidencing frequent recurrences are evaluated as 10 percent 
disabling.  Mild or moderate hemorrhoids are evaluated as 
zero percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 
7336.

The veteran was afforded a VA general medical examination in 
January 1998.  The rectal examination noted minimal 
hemorrhoidal tags.  

The veteran underwent a VA examination of the rectum and anus 
in March 1999.  He indicated that his hemorrhoids were 
productive of frequent bouts of itching and burning, and at 
times he had sharp perianal pain.  This was worse after bowel 
movements, but could occur at any time.  He typically had 
symptoms two or three days each week, which he treated with 
an over the counter medication.  He also used sitz baths and 
as well as baby wipes after bowel movements.  He had 
occasional passage of blood after a bowel movement.  He had 
never undergone surgery on the hemorrhoids.  On examination, 
the veteran had external tags.  A recent examination with a 
flexible sigmoidoscopy revealed moderate hemorrhoids as well 
as hypertrophy papillae, and the described tags.  The 
impression was chronic, symptomatic, internal hemorrhoids and 
external tags with hypertrophy papillae.  

The Board finds that entitlement to a compensable evaluation 
for hemorrhoids is not merited.  The Board is mindful of the 
veteran's complaints of burning, itching, and pain, as 
offered at the January 1999 hearing and the March 1999 
examination.  However, under applicable regulations, in order 
to receive a 10 percent evaluation, the veteran must have 
hemorrhoids that are thrombotic, irreducible, and with 
excessive redundant tissue evidencing frequent recurrences.  
These symptoms have not been demonstrated on either the 
January 1998 or March 1999 VA examinations, and an increased 
(compensable) evaluation may not be awarded.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).
Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that the service- 
connected disabilities present such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).



ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied. 


Entitlement to an increased (compensable) evaluation for 
hemorrhoids is denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

